SIMON L. STEEFEL, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Steefel v. CommissionerDocket No. 18708.United States Board of Tax Appeals8 B.T.A. 1111; 1927 BTA LEXIS 2722; October 31, 1927, Promulgated 1927 BTA LEXIS 2722">*2722  Sections 1200 and 1201 of the Revenue Act of 1924 do not authorize a 25 per cent reduction of tax on 1924 income reported in 1925 but taxable at 1923 rates.  Appeal of Charles Colip,5 B.T.A. 123">5 B.T.A. 123. Kendall B. Castle, Esq., for the petitioner.  Joseph K. Moyer, Esq., for the respondent.  VAN FOSSAN 8 B.T.A. 1111">*1111  This is an appeal from the determination by the respondent of deficiencies in income taxes for the years 1923 and 1924 in the respective amounts of $18.29 and $721.16.  It is alleged that the respondent erred in refusing to allow a reduction of 25 per cent of the tax imposed on that portion of the petitioner's income reported in his return for the year 1924 and taxable at the 1923 rates.  The deficiency asserted for the year 1924 alone is in issue, the petitioner raising no question in regard to the deficiency for the year 1923.  This appeal is submitted upon an agreed statement of facts.  FINDINGS OF FACT.  The petitioner is a resident of Rochester, N.Y., and was such a resident during the entire year 1924.  During that year the petitioner was a member of the partnership of L. Griesheimer, Steefel & Co., Rochester, N.Y., 1927 BTA LEXIS 2722">*2723  whose fiscal year ended January 31, of each year.  Petitioner included in his income-tax return for the calendar year 1924, filed with the collector of internal revenue at Buffalo, N.Y., his share of the profits of said partnership for its fiscal year ended January 31, 1924, in accordance with the provisions of section 218(a) of the Revenue Act of 1924.  Eleven-twelfths of said profits are taxable at 1923 income-tax rates, and one-twelfth thereof at 1924 rates, in accordance with the law and regulations.  The respondent refused to allow a 25 per cent reduction, under sections 1200 and 1201 of the Revenue Act of 1924, in the tax due upon that portion of the petitioner's profits from said partnership for the fiscal year ended January 31, 1924, and taxable at 1923 rates.  OPINION.  VAN FOSSAN: This proceeding is submitted upon the pleadings and stipulation filed, the sole issue for decision being whether or not the petitioner is entitled to a 25 per cent reduction under sections 1200 8 B.T.A. 1111">*1112  and 1201 of the Revenue Act of 1924 in the tax due at 1923 rates on that portion of said partnership profits distributable to the petitioner on January 31, 1924, and reported by the petitioner1927 BTA LEXIS 2722">*2724  in his incometax return for the calendar year 1924.  The facts, in all essential respects, and the question involved in this case are identical with those considered in , and upon the authority of that decision.  Judgment will be entered for the respondent.Considered by MARQUETTE, PHILLIPS, and MILLIKEN.